DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 09/17/2021. Claims 1, 2, 4, 7, 11, 12, and 21 have been amended. Claims 3, 5, 13-20 have been cancelled. Claims 22-30 are new. Claims 1, 2, 4, 6-12, and 21-30 are currently pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 7, 22, 23, 24, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 24, and 25 recite additional features of “the at least one animal sound data file,” however, no animal sound data file was previously positively claimed. Claim 1 only recites a memory “for storing…” an animal sound data file, but does not positively claim a sound data 
Claim 7 is still generally confusing. The claim now recites both a user manually selecting between batteries as well as the apparatus automatically selecting between batteries under predetermined conditions. It is unclear if these are intended to somehow work in conjunction or if they were intended to be recited in the alternative. More specifically, if the device automatically switches to whichever batteries have more power, the user manually selecting will always be overridden by the device, making this recitation unclear and conflicting. Does the user manual selection override the automatic selection, or does the automatic selection override the manual selection? Or, is only one required by the claim? Appropriate correction is required. 
The term "about" in claims 22 and 23 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Donoho (US PGPub. No. 2014/0241128) in view of Jincks (US PGPub. No. 2003/0058740 A1)
In Reference to Claims 1, 2, 9, 10, 22, 24, and 25
Donoho teaches (Claim 1) An apparatus for attracting an animal to an area (note “for attracting…” is an intended use, though the device is intended to repel birds, it could be used to attract animals as well, depending on the sounds played through the device), the apparatus comprising: recordable memory media for storing at least one animal sound data file containing audible and/or ultrasonic frequency components (paragraph 0026; also note “for storing…” is functional language; since the memory is capable of storing recorded sounds these limitations are met); [] a first speaker (item 160, paragraph 0024) having a playable range centered in the human audible range (paragraph 0024); [] a second speaker having a frequency range allowing the playing of ultrasonic audio (item 170, paragraph 0024); a user interface (paragraphs 0012 and 0027) to play back the animal sound data file through said [] first speaker, and said [] second speaker to produce a blended sound for attracting an animal (paragraph 0010 and 0024; again note “to play…” is functional language; since the device is fully capable of playing first and second sounds through first and second speakers in audible and ultrasonic tones, these limitations are met; the “intent” of attracting an animal is subjective and not a structural limitation, since the device is fully capable of playing sounds that would attract an animal, this limitation is met);
(Claim 2) wherein the at least one animal sound data file contains both audible and ultrasonic frequency components (paragraph 0024; note no sound file has been positively claimed, the device is capable of playing both audible and ultrasonic sound files, meeting this limitation);
	(Claim 9) wherein the user interface is a smart phone or tablet (paragraphs 0010, 0027, and 0028);

(Claim 22) wherein said first speaker has a frequency range of up to about 20,000 hertz and said second speaker has a frequency range of about 44,000 hertz or less (paragraphs 0024 and 0025, a speaker up to 20khz and an ultrasonic speaker for 20khz and above; note these recitations are broad);
(Claim 24) wherein the animal sound file contains simulated animal sounds (abstract; also note no sound file has been positively claimed);
(Claim 25) wherein the animal sound file is a mono single channel file, further wherein said mono single channel file is provided separately to both said first speaker and to said second speaker (paragraphs 0026 and 0027; capable of storing sound files in any format and playing them through the speakers, again note no sound file has been positively claimed).
Donoho fails to teach the first and second amplifiers of claims 1 and 26. 
Jincks teaches (Claim 1) a first amplifier connected to a first speaker; and a second amplifier connected to a second speaker (fig. 2 items 5A and 5B).
(Claim 26) wherein said first amplifier is for amplifying audible sound in [a] animal sound file and said second amplifier is for amplifying [] sound in [a] animal sound file (fig. 2, items 5A and 5B, again “for amplifying…” is merely an intended use / functional language; also note ultrasonic sound emitter was previously taught in Donoho).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the sound producing device of Gardner with the feature of a first and second amplifiers as taught by the sound producing device of Jincks for . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Donoho in view of Jincks and further in view of Tan (US PGPub. No. 2015/0073795 A1).
In Reference to Claim 4
The modified device of Gardener teaches all of claim 1 as discussed above. 
 Gardner fails to teach the feature of claim 4. 
(Claim 4) further comprising (a) a low pass filter for filtering the animal sound data file that permits only frequencies below a predetermined frequency to pass through the filter, and (b) a high pass filter for filtering the animal sound data file that permits only frequencies above a predetermined frequency to pass through the filter (paragraph 0048 and 0049, again note “for filtering…” is merely intended use / functional language).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the sound processing device of Gardner with the feature of a high pass and low pass filter as taught by the sound processing device of Tan for the purpose of separating distinct / specific sound signals from a sound, allowing the user to customize the particular type of output of sound, making the device more versatile, and more interesting and attractive to the users. 

Claims 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Donoho in view of Jincks, and further in view of Dir et al. (US PGPub. No. 2008/0159079).
In Reference to Claims 6-8 and 11

Gardner further teaches (Claim 6) further comprising [a] rechargeable battery for powering the apparatus (item 140, paragraphs 0022 and 0023).
Gardner fails to teach the feature of multiple batteries of claim 6, the specific batteries of claim 7 and the features of claim 8.
Dir teaches (Claim 6) rechargeable batteries (paragraph 0037);
(Claim 7) wherein the apparatus further comprises alkaline batteries for powering the apparatus, wherein a user may manually select whether to use the rechargeable or the alkaline batteries (paragraph 0037) and wherein the apparatus will automatically switch to the alkaline or rechargeable batteries depending on which, will provide the maximum power based on current sourcing capability of the alkaline and rechargeable batteries at a given voltage level (unclear what is attempting to be claimed here, both rechargeable and alkaline batteries are taught);
(Claim 8) further comprising a battery status monitor, and wherein a microcontroller outputs the battery status via radio transceiver to a remote control (paragraph 0029);
(Claim 11) wherein said second speaker is an annunciator or a piezoelectric speaker (paragraph 0039).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the game call system of Gardner with the features of rechargeable or alkaline batteries and a piezoelectric speaker as taught by the game call system of Dir for the purpose of using or selecting common and known items for the parts of the system, making the system easy and inexpensive to produce and more attractive to the manufacturers and users. 
Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Since Donoho already teaches all of the claimed elements (a battery, a user interface, and a speaker) merely selecting or using particular types of well-known batteries, user interfaces, and speakers would be an obvious matter of engineering design choice, and is not a patentable distinction. 

Functional Language Note
The examiner notes that it has been held that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further still, it has also been held that "The recitation of a new intended use for an old product does not make a claim to that old product patentable." In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). While the method claims positively recite providing a sound file and the performing active steps with the sound file, the apparatus claims merely recite passive recitations and capabilities of the device elements, making them significantly broader and not structurally limiting. Recitations such as “for storing…,” “for attracting…,” “to play…,” “to produce…” are passive . 

Allowable Subject Matter
Claims 12, 21, and 27-30 are allowed.

Response to Arguments
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the previous 112 rejections are noted, however, there are several outstanding 112 issues. See action above for details. 
Applicant’s arguments regarding the Gardner reference are noted but are moot in view of the new grounds of rejection. 
Further, applicant’s arguments regarding the intended use of the device are not persuasive. A recitation of the intended use of the claimed invention (e.g. for attracting or deterring) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the structure of a device for attracting animals and deterring animals is the same, therefore, this purpose is not relevant to the rejection. Donobo could be used to produce sounds that either attract or deter animals. Merely because they have different stated purposes does not obviate the rejection. The structure of the device for producing sounds regardless of the purpose of the sounds is taught. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711